Citation Nr: 0840247	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  07-34 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for left breast cancer. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran had active service from October 1984 to March 
1985, from October 1986 to October 1989, from September 1990 
to December 1991 and from February 1993 to December 1999.  

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that denied the benefit sought on appeal.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).



FINDING OF FACT

The mammogram and ultrasound provided at Michigan State 
University (MSU) in April 2004 were not furnished by a VA 
employee or in a Department of Veterans Affairs facility over 
which the Secretary of Veterans Affairs has jurisdiction in 
accordance with the provisions of 38 U.S.C.A. § 1151.



CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
left breast cancer have not been met.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.361 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations for 1151

Under the provisions of 38 U.S.C.A. § 1151, compensation 
shall be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility.  In addition, the proximate cause of the disability 
or death must be either carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or an 
event not reasonably foreseeable.

The provisions of 38 C.F.R. § 3.361(e) clarify, with respect 
to Department employees and facilities, that a Department 
employee is an individual (i) who is appointed by the 
Department in the civil service under title 38, United States 
Code, or title 5, United States Code, as an employee as 
defined in 5 U.S.C. § 2105; (ii) who is engaged in furnishing 
hospital care, medical or surgical treatment, or examinations 
under authority of law; and (iii) whose day-to-day activities 
are subject to supervision by the Secretary of Veterans 
Affairs.  A Department facility is a facility over which the 
Secretary of Veterans Affairs has direct jurisdiction.

In addition, 38 C.F.R. § 3.361(f) explains activities that 
are not hospital care, medical or surgical treatment, or 
examination furnished by a Department employee or in a 
Department facility within the meaning of 38 U.S.C. § 
1151(a).  This includes, (1) hospital care or medical 
services furnished under a contract made under 38 U.S.C. 
1703; (2) nursing home care furnished under 38 U.S.C. § 1720; 
and (3) hospital care or medical services, including 
examination, provided under 38 U.S.C. § 8153 in a facility 
over which the Secretary does not have direct jurisdiction.


Factual Background and Analysis

The veteran is seeking compensation benefits under 38 
U.S.C.A. § 1151 for additional disability from left breast 
cancer, which she contends was incurred as a result of 
inappropriate medical care and services received from the 
Michigan State University (MSU) radiology department, a VA 
contract facility.

Specifically she asserts that in April 2004 she was evaluated 
at the Lansing VA outpatient clinic for a lump in the left 
breast.  A screening mammogram was performed at MSU, which 
noted the presence of a mass in the left breast with an 
incidental note of bilateral axillary nodes.  The clinical 
impression was bilateral normal mammograms with no underlying 
mammographic abnormality.  There was no calcification nor 
mass lesion identified in either breast.  An ultrasound was 
also performed at MSU, which revealed a hypoechoic lesion 
with well-defined walls consistent with a simple cyst.  No 
solid masses were seen and no architectural distortion was 
identified.  

In March 2005, after the lump became larger, the veteran 
sought treatment from the VA medical center in Temple Texas, 
which diagnosed cancer in the left breast.  She underwent a 
radical mastectomy in May 2005.  

At her RO hearing in April 2008, the veteran essentially 
testified that due to VA's failure to properly diagnosis and 
treat her initially, the lump progressed developing into left 
breast cancer.  She testified that following the testing at 
MSU she was not given instructions to follow-up.  She was not 
told to consult with a general surgeon nor was she directed 
to have the growth aspirated or biopsied.  She testified that 
because VA entered into a contract with MSU to provide the 
radiological services, it therefore had direct jurisdiction 
over MSU and its employees.  

The veteran also submitted a copy of the contract between VA 
and MSU, which shows medical services were provided by MSU 
pursuant to a specialized medical resources sharing agreement 
under 38 U.S.C.A. § 8153.  

In this case, although VA assisted the veteran in scheduling 
the mammogram and ultrasound at MSU, VA regulation 
specifically excludes hospital care or medical services 
furnished by contract under 38 U.S.C.A. § 8153.  38 C.F.R. 
§ 3.361(f).  Thus it is clear that the mammogram and 
ultrasound provided the veteran at MSU do not meet the 
requirements under § 1151 that such medical services be 
provided by a Department facility.  Furthermore, there is no 
evidence that the individuals who interpreted the findings 
were under the direct ("day-to-day") jurisdiction of VA 
supervisors.  38 C.F.R. § 3.361(e).  

The applicable law and regulations clearly establish that the 
private facility, MSU, which performed the mammogram and 
ultrasound, is not considered under the direct jurisdiction 
of the Secretary, regardless of who paid the bill.  
Accordingly, any additional disability would not be eligible 
for compensation under 38 U.S.C.A. § 1151.  Because of the 
foregoing analysis, the Board need not resolve the issue of 
whether any additional disability from left breast cancer was 
caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of MSU furnishing the veteran's care.  

The Board understands and appreciates the veteran's 
contentions regarding the quality of medical care she 
received at the Michigan State University radiology 
department.  However, for the reasons states above, the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 
must be denied.  By this decision the Board intimates no 
opinion regarding any claim the veteran may have for monetary 
benefits in other judicial forums.  But a preponderance of 
the evidence is against the claim, and there is no reasonable 
doubt to be resolved.  38 U.S.C.A. § 5107(b).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in February 2007 2004 that fully 
addressed the notice elements and was sent prior to the 
initial RO decisions in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  Although no longer required, the veteran 
was also asked to submit evidence and/or information in her 
possession to the RO.  

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the 
preponderance of the evidence is against the claim any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The veteran's 
pertinent VA and private medical treatment records have been 
obtained, and neither she nor her representative have 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

It is therefore the Board's conclusion that no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist the veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
left breast cancer is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


